DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15, 31-54, and 79-120 are allowed (renumbered as 1-81).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a vehicle inter-communication system comprises an
on-vehicle device (20) sends an allocation request for a wireless resource to a roadside device (10B); said roadside device (10B), in response to receiving this allocation request, allocates a roadside-vehicle resource with the on-vehicle device (20), wherein the on-vehicle device (20) carries out roadside-vehicle communication with the roadside device (10B) using the roadside-vehicle resource identified with the allocation information received from the roadside device (10B), and carries out inter-vehicle communication with other on-vehicle devices (20) using the inter-vehicle resource identified with the allocation information, and wherein the roadside-vehilce communication and inter-vehicle communication configured achieved with higher utilization of wireless resources while avoiding the hidden terminal problem, such as found in Machida et al. (EP 2 129 007).  The prior art of record does not teach or suggest, in the claimed combination, a land vehicle comprising: a wireless transceiver; and a processor configured to: transmit, to other wireless devices, a primary synchronization signal, having a first sequence, in a first orthogonal frequency division multiplex (OFDM) symbol and the primary synchronization signal repeated in a second OFDM symbol consecutive with the first OFDM symbol; transmit, to the other wireless devices, a secondary synchronization signal, having a second sequence, in a third OFDM symbol and the secondary synchronization signal repeated in a fourth OFDM symbol consecutive with the third OFDM symbol; and directly communicate information with at least one of the other wireless devices, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (EP 2 129 007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 24, 2022